Name: 2010/609/CFSP: Political and Security Committee Decision EUPOL RD Congo/1/2010 of 8Ã October 2010 concerning the appointment of the Head of Mission of EUPOL RD Congo
 Type: Decision
 Subject Matter: European construction;  cooperation policy;  personnel management and staff remuneration;  Africa
 Date Published: 2010-10-09

 9.10.2010 EN Official Journal of the European Union L 266/60 POLITICAL AND SECURITY COMMITTEE DECISION EUPOL RD CONGO/1/2010 of 8 October 2010 concerning the appointment of the Head of Mission of EUPOL RD Congo (2010/609/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2010/576/CFSP of 23 September 2010 on the European Union police mission undertaken in the framework of reform of the security sector (SSR) and its interface with the system of justice in the Democratic Republic of the Congo (EUPOL RD Congo) (1), and in particular Article 10(1) thereof, Whereas: (1) Pursuant to Article 10(1) of Decision 2010/576/CFSP, the Political and Security Committee is authorised, in accordance with Article 38 of the Treaty, to take the relevant decisions for the purpose of exercising the political control and strategic direction of EUPOL RD Congo, including in particular the decision to appoint a Head of Mission. (2) The High Representative of the Union for Foreign Affairs and Security Policy has proposed the appointment of Chief Superintendent Jean-Paul RIKIR as Head of Mission with effect from 1 October 2010, HAS ADOPTED THIS DECISION: Article 1 Chief Superintendent Jean-Paul RIKIR is hereby appointed Head of the European Union police mission undertaken in the framework of reform of the security sector (SSR) and its interface with the system of justice in the Democratic Republic of the Congo (EUPOL RD Congo) with effect from 1 October 2010. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply until the end of EUPOL RD Congo mandate. Done at Brussels, 8 October 2010. For the Political and Security Committee The Chairman W. STEVENS (1) OJ L 254, 29.9.2010, p. 33.